112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.NURSING HOME CONSULTANTS, INC., Plaintiff-Appellant,v.QUANTUM HEALTH SERVICES, INC.;  Wendell Davis;  ArmstrongHealth Care, Inc.;  Global Healthcare, Inc.;Continental Health Care, Inc.;Pennsylvania Health CareMarketing, Inc.,Defendants-Appellees,Quantum Health Services, Inc., Counter-claimant-Appellee,v.NURSING HOME CONSULTANTS, INC., Cross Defendant-Appellant,Samuel Lamey;  Jerry Berry, Third Party Plaintiffs,v.Wendell DAVIS;  Bobby Hargis;  Pennsylvania Health CareMarketing, Inc.;  Armstrong Health Care, Inc.;  ContinentalHealth Care, Inc.;  Global Healthcare, Inc.;  HealthcareNetwork, Inc., Third Party Defendants,Samuel Lamey, on his behalf and derivatively on behalf ofQuantum Health Services, Inc.;  Jerry Berry, onhis behalf and derivatively on behalf ofQuantum Health Services, Inc.,Counter Claimants,v.QUANTUM HEALTH SERVICES, INC., Counter Defendant,Bobby Hargis;  Third Party Plaintiff-Appellee,Jeral Howard, Third Party Defendant,Nursing Home Consultants, Inc., Third Party Defendant-Appellant,Physicians Business Systems, Inc.;  Creative Environment,Inc.;  Third Party Defendants,Bobby Hargis, Counter Claimant-Appellee,Wendell Davis, Counter Claimant,Samuel Lamey;  Jerry Berry, Counter Defendants,QUANTUM HEALTH SERVICES, INC., Third Party Plaintiff,v.Samuel LAMEY, Third Party Defendant,Wendell DAVIS, Cross Claimant,v.Samuel LAMEY, Cross Defendant,ARMSTRONG HEALTH CARE, INC., Cross Claimant-Appellee,v.Jeral HOWARD, Cross Defendant,Nursing Home Consultants, Inc., Cross Defendant-Appellant,ARMSTRONG HEALTH CARE, INC., Counter Claimant,v.Samuel LAMEY;  Jerry Berry, Counter Defendant,ARMSTRONG HEALTH CARE, INC., Cross Claimants,v.Samuel LAMEY, Cross Defendant,ARMSTRONG HEALTH CARE, INC., Counter Claimant-Appellee,v.NURSING HOME CONSULTANTS, INC., Counter Defendant-Appellant.QUANTUM HEALTH SERVICES, INC., Plaintiff,v.Samuel LAMEY;  Jerry Berry;  National Claims Management;Nursing Home Consultants, Inc.;  CreativeEnvironment, Inc.;  Physicians BusinessSystems, Inc.;  Jeral Howard, Defendants,Samuel LAMEY;  Jerry Berry, Counter Claimant,v.QUANTUM HEALTH SERVICES, INC., Counter Defendant,NURSING HOME CONSULTANTS, INC., Plaintiff-Appellee,v.QUANTUM HEALTH SERVICES, INC.;  Wendell Davis;  ArmstrongHealth Care, Inc., Defendants-Appellants,Global Healthcare, Inc.;  Continental Health Care, Inc.;Pennsylvania Health Care Marketing, Inc., Defendants,QUANTUM HEALTH SERVICES, INC., Counter Claimant-Appellant,v.NURSING HOME CONSULTANTS, INC., Counter Defendant-Appellee,Samuel Lamey, Third Party Plaintiff-Appellee,Jerry BERRY, Third Party Plaintiff,v.Wendell DAVIS;  Bobby Hargis, Third Party Defendants-Appellants,Pennsylvania Health Care Marketing, Inc., Third Party Defendant,Armstrong Health Care, Inc., Third Party Defendant-Appellant,Continental Health Care, Inc.;  Global Healthcare, Inc.;Healthcare Network, Inc., Third Party Defendants,Samuel Lamey, on his behalf and derivatively on behalf ofQuantum Health Services, Inc., Counter Claimant-Appellee,Jerry BERRY, on his behalf and derivatively on behalf ofQuantum Health Services, Inc., Counter Claimant,v.QUANTUM HEALTH SERVICES, INC., Counter Defendant-Appellant,Bobby HARGIS, Third Party Plaintiff-Appellant,v.Jeral HOWARD;  Nursing Home Consultants, Inc., Third PartyDefendants-Appellees,Physicians Business Systems, Inc.;  Creative Environment,Inc., Third Party Defendants,Bobby Hargis, Counter Claimant-Appellant,Wendell DAVIS, Counter Claimant-Appellant,v.Samuel LAMEY, Counter Defendant-Appellee,Jerry Berry, Counter Defendant,Quantum Health Services, Inc., Third Party Plaintiff-Appellant,v.Samuel LAMEY, Third Party Defendant-Appellee,Wendell DAVIS, Cross Claimant-Appellant,v.Samuel LAMEY, Counter Defendant-Appellee,ARMSTRONG HEALTH CARE, INC., Cross Claimant-Appellant,v.Jeral HOWARD;  Nursing Home Consultants, Inc., CrossDefendant-Appellees,ARMSTRONG HEALTH CARE, INC., Counter Claimant-Appellant,v.Samuel LAMEY, Counter Defendant-Appellee,Jerry Berry, Counter Defendant,ARMSTRONG HEALTH CARE, INC., Cross Claimants-Appellant,v.Samuel LAMEY, Cross Defendant-Appellee,ARMSTRONG HEALTH CARE, INC., C Counter Claimant-Appellant,v.NURSING HOME CONSULTANTS, INC., Counter Defendant-Appellee.QUANTUM HEALTH SERVICES, INC., Plaintiff-Appellant,v.Samuel LAMEY, Defendant-Appellee,Jerry Berry;  National Claims Management, Defendants,Nursing Home Consultants, Inc., Defendant-Appellee,Creative Environment, Inc.;  Physicians Business Systems,Inc., Defendants,Jeral Howard, Defendant-Appellee,Samuel Lamey, Counter Claimant-Appellee,Jerry BERRY, Counter Claimant,v.QUANTUM HEALTH SERVICES, INC., Counter Defendant-Appellant,
No. 96-2585.
No. 96-2796
United States Court of Appeals, Eighth Circuit.
Submitted April 17, 1997.Decided May 8, 1997.

PER CURIAM.


1
Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


2
PER CURIAM.


3
The plaintiff, Nursing Home Consultants, Inc.  (NHC), appeals from the district court's1 grant of summary judgment to defendants Quantum Health Services, Inc.  (Quantum), Pennsylvania Health Care Marketing, Inc., Armstrong Health Care, Inc.  (Armstrong), Continental Health Care, Inc., Global Healthcare, Inc., and Wendell Davis.  Quantum, Armstrong, and Davis also bring a protective cross appeal from the district court's dismissal of their counterclaims against NHC, Jeral Howard, and Samuel Lamey.  Having reviewed the record and the parties' briefs on appeal, we conclude that the district court properly granted summary judgment to the defendants and properly dismissed the defendants' counterclaims.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas